DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 04/10/2020 are being examined. Claims 1-20 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2019 and 2/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claims 1 and 6 recite "a first brake device that applies a braking force in response to a driver's operation of a brake" which could potentially unclear as to what is being claimed as the operation of a brake as claimed could be interpreted to include the application of a braking force. In light of the specification the examiner will interpret this limitation as "a first brake device that applies a braking force in response to a driver's operation of a brake pedal" . Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder ( “a road gradient unit”) that is coupled with functional language ( “that detects”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

”a gradient detecting unit that detects a road gradient” recited in claim 3. For the purposes of examination, the examiner will take “a gradient detecting unit” as an acceleration sensor or equivalent based on the following excerpt(s) from the specification: 
Para [0011] line 1-2 : “In the control device for a vehicle according to the aspect, the road gradient detecting unit may be an acceleration sensor.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 20100048352 A1) henceforth referred to as Yamamoto.

Regarding claim 1 Yamamoto teaches A control device for a vehicle (para [0027] line 1-9 : “Referring to FIG. 1, the vehicle of this example embodiment has an engine 1 that serves as a source of drive power for the drive wheels of the vehicle, an automatic transmission 2 that transmits the drive power at a given speed ratio, a steering unit that steers the wheels of the vehicle (not shown in the drawings), a brake system 3 that applies braking forces to the respective wheels of the vehicle, various electronic control units (will be referred to as "ECUs") that control the respective components, etc.”), the vehicle including a first brake device that applies a braking force to vehicle wheels in response to a driver's operation of a brake (para [0029] line 1-12 : “The brake system 3 is provided with an electronically controlled brake (will be referred to as "ECB") and an electric parking brake (will be referred to as "EPB"), and the brake system 3 controls independently, and appropriately, the braking of each of the four wheels of the vehicle in accordance with the running condition of the vehicle. The front-right wheel 10FR and the front-left wheel 10FL are provided with disk brakes 11FR, 11FL, respectively, while the rear-right wheels 10RR and the rear-left wheel 10RL are provided with drum-in disk brakes 11RR, 11RL, respectively. The ECB is actuated by a brake actuator 12, and the EPB is actuated by an EPB drive portion 13.”, para [0040] line 1-7 : “FIG. 4 is a system configuration diagram mainly showing the hydraulic circuit of the brake system of the example embodiment. As described above, the brake system 3 is provided with both the ECB and the EPB and controls the braking at each of the four wheels of the vehicle independently, and appropriately, in accordance with the running state of the vehicle.”, Fig. 4, Fig. 4 shows brake pedal 15 for actuation of ECB), a second brake device that applies a braking force to the vehicle wheels through an electric actuator when a shifting operation position is switched to a parking position (para [0029] line 1-12 : “The brake system 3 is provided with an electronically controlled brake (will be referred to as "ECB") and an electric parking brake (will be referred to as "EPB"), and the brake system 3 controls independently, and appropriately, the braking of each of the four wheels of the vehicle in accordance with the running condition of the vehicle. The front-right wheel 10FR and the front-left wheel 10FL are provided with disk brakes 11FR, 11FL, respectively, while the rear-right wheels 10RR and the rear-left wheel 10RL are provided with drum-in disk brakes 11RR, 11RL, respectively. The ECB is actuated by a brake actuator 12, and the EPB is actuated by an EPB drive portion 13.”, para [0052] line 1-4 : “The EPB includes the wire 110, a wire driver 120 for tensioning the wire 110, an electric motor 130 for driving the wire driver 120, etc. The electric current to be supplied to the electric motor 130 is controlled via a motor drive circuit 140.”), and a parking lock mechanism that stops rotation of the vehicle wheels by stopping rotation of a parking gear interlocking with the vehicle wheels when the shifting operation position is switched to the parking position (para [0028] line 1-9 : “The automatic transmission 2 has a shift drive portion 9. When the P range (the parking mode) is selected, the lock mechanism in the shift drive portion 9 is actuated to lock the rotation of the output shaft of the power transfer mechanism.”), the control device comprising
an electronic control unit configured to maintain an operating state of the first brake device until the braking force is applied to the vehicle wheels by the second brake device when the shifting operation position is switched to the parking position after the first brake device has been operated by the driver (para [0054] line 20-25 : “Meanwhile, if the brake control portion 102 receives a given command from the shift control portion 101 when switching the shift range to the P range, the brake control portion 102 executes a cooperative control in which the wheel cylinder pressures are maintained at a particular brake hold pressure. This cooperative control will be described in detail later.”, para [0058] line 1-16 : “In the example illustrated in FIG. 5, the vehicle speed decreases after the driver steps the brake pedal 15 down and the P switch 61 is tuned on at time t1 where the vehicle has not yet stopped completely. In this case, the shift control portion 101 commands the brake control portion 102 to maintain the wheel cylinder pressures for a certain period of time, rather than switching the shift range from the non-P range to the P range immediately. That is, the wheel cylinder pressures are maintained at a predetermined brake hold pressure Ph even after it is detected via the wheel speed sensors 14 at time t2 that the vehicle speed has become zero and then it is detected via the pedal-travel sensor 46 at time t3 that the driver has released the brake pedal 15. The shift control portion 101 sets the brake hold pressure Ph to a value lower than a pressure P0 that is the pressure immediately before the amount of the brake operation by the driver becomes zero.”, Fig. 1, Fig. 5, Fig. 1 shows braked control portion 101 as a module within ECU 100, Fig. 5 is a timing diagram showing the brake pressure of the first braking device behind held until the braking force is applied to the vehicle wheels by the second brake device.).

Regarding claim 2 Yamamoto teaches The control device for a vehicle according to claim 1, further Yamamoto teaches wherein the electronic control unit is configured to determine whether a predetermined time has elapsed from a time point at which operation of the second brake device has started and to maintain the operating state of the first brake device when the electronic control unit determines that the predetermined time has not elapsed from the time point at which the operation of the second brake device has started (para [0061] line 1-16 : “Back to FIG. 5, at time t4 that is the brake hold time .DELTA.t after time t3, the shift control portion 101 executes the control for switching the shift range to the P range. At this time, the actuator 66 of the shift drive portion 9 is activated to set the lock mechanism in the P range. When the operation for switching the shift range to the P range has been completed, the shift control portion 101 commands the brake control portion 102 to start reducing the wheel cylinder pressure gradually at a given pressure reducing gradient. In the example illustrated in FIG. 5, the wheel cylinder pressure reaches zero at time t5. While the wheel cylinder pressure continues to be maintained at the brake hold pressure Ph for a while even after time t4 in the example illustrated in FIG. 5, the gradual reduction of the wheel cylinder pressure may be started at the time the shift range is switched from the non-P range to the P range.”, Fig. 5, Fig. 5 shows that the first brake device is maintaining an operating state until time t5 after the second brake device has started.).

Regarding claim 6 it recites a vehicle with limitations substantially the same as those of claim 1 above and therefore is rejected for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Baehrle-Miller et al (US 20130190970 A1) henceforth referred to as Baehrle-Miller and further in view of Khafagy et al (US 20160304096 A1) henceforth referred to as Khafagy.

Regarding claim 3 Yamamoto teaches The control device for a vehicle according to claim 1,  however Yamamoto does not explicitly teach further comprising a road gradient detecting unit that detects a road gradient, 
wherein the electronic control unit is configured to determine whether the detected road gradient is equal to or greater than a predetermined value and to operate the second brake device when the electronic control unit determines that the detected road gradient is equal to or greater than the predetermined value and the shifting operation position is switched to the parking position.

However in the same field of endeavor (brake control systems for vehicles) Baehrle-Miller teaches a method  configured to determine whether the detected road gradient is equal to or greater than a predetermined value and to operate the second brake device when the electronic control unit determines that the detected road gradient is equal to or greater than the predetermined value and the shifting operation position is switched to the parking position (para [0024] line 1-5 : “FIG. 1 shows a flow chart for securing an electrically operated parking brake, taking into account the road gradient. With the aid of the method, it may be ensured that the parking brake of the vehicle holds the vehicle reliably at a standstill even at great gradients of more than 10%.”, para [0025] line 1-11 : “In a first step 10, the electrically operated parking brake is operated by the driver, by pushing a button, for example. Subsequently, it is checked in step 11 whether the road gradient is smaller than a threshold value S1, e.g., 10%. If this is the case (case J), the subsequent steps are carried out along path 15, without the driver being prompted to carry out an action. The electromechanical parking brake is initially activated (E) and the proper state is displayed to the driver, with the aid of a function lamp (L), for example, upon successful locking of the parking brake. If the query from step 11 is negative (case N), the query from step 12 is carried out.”, para [0026] line 1-12 : “If the value of the road gradient is between first threshold value S1 and second threshold value S2 (S2&gt;S1) (case J), the method follows path 16. In this case, the parking brake is activated (E) and the driver is prompted to either engage a gear or to operate the foot service brake (B o). Subsequently, it is checked (P) whether die activation and the particular response by the driver have taken place. If one or both conditions has/have not been met (case N), the driver receives an error message or warning (W). In the case that both conditions have been met (case J), the proper locking state of the parking brake is signaled to the driver with the aid of a function lamp (step L).”, as Yamamoto teaches a system with an electronic control unit to control the braking devices, the implementation of the method of Baehrle-Mille by the system of Yamamoto teaches wherein the electronic control unit is configured to determine whether the detected road gradient is equal to or greater than a predetermined value and to operate the second brake device when the electronic control unit determines that the detected road gradient is equal to or greater than the predetermined value and the shifting operation position is switched to the parking position.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the vehicle of Yamamoto with the method of Baehrle-Miller “to secure an electrically operated parking brake in such a way that it holds the vehicle at a standstill even under unfavorable circumstances” (Baehrle-Miller para [0005] line 2-5). However, the combination does not explicitly teach further comprising a road gradient detecting unit that detects a road gradient.

However in the same field of endeavor (brake control systems for vehicles) Khafagy teaches a brake controller for a vehicle further comprising a road gradient detecting unit that detects a road gradient (para [0028] line 1-5 : “The brake controller 20 is configured to provide auto-hold brake (AHB) pressure functionality, whereby the brake controller 20 controls or maintains a desired brake torque when the engine is shut down to prevent the vehicle from rolling when stopped on a hill.”, para [0031] line 1-3 : “The vehicle 12 also includes a gradient sensor 54 which provides a signal (GS) that is indicative of a gradient or slope of the vehicle.”), 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yamamoto and Baehrle-Miller with the brake controller and road gradient sensor of Khafagy “to prevent the vehicle from rolling when stopped on a hill” (Khafagy para [0028] line 4-5).

Regarding claim 4 the combination of Yamamoto, Baehrle-Miller, and Khafagy teaches The control device for a vehicle according to claim 3, further Khafagy teaches wherein the road gradient detecting unit is an acceleration sensor (para [0031] line 3-5 : “In one or more embodiments, the gradient sensor 54 is an accelerometer that provides GS based in part on a gravity force component.”).

Regarding claim 5 Yamamoto teaches The control device for a vehicle according to claim 1, however Yamamoto does not explicitly teach wherein the vehicle is an electric vehicle.


However, in the same field of endeavor (brake control for vehicles) Khafagy teaches a control device for a vehicle wherein the vehicle is an electric vehicle (para [0050] line 1-7 : “Variations on the above are, of course, possible. As an example, embodiments according to the present disclosure may be implemented in any vehicle having an engine configured to automatically stop according to one operating condition and automatically start according to a second operating condition during a drive cycle, including hybrid electric vehicles.”).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the vehicle of Yamamoto with the vehicle of Khafagy to reduce the vehicles negative effects on the environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20150142286 A1 : Waku et al teaches a vehicle control device that executes idling stop control for stopping a drive source when predetermined conditions are satisfied. The control device is capable of applying a braking force when a brake pedal is in a released state.

US 20110006591 A1 : Yoshii et al teaches a braking apparatus including a braking mechanism that increases operating force to a brake operating member by a brake servo, the braking mechanism being further capable of holding the braking force when the vehicle stops. The apparatus further including a controller that executes braking force holding control to hold the braking force when an operation amount of the brake operating member corresponding to the operating force becomes larger than a control start judgement value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668